DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Objections
Claim 1 objected to because of the following informalities:  
The claim does not define what PLC stands for in line 4 of the claim.  For examination purposes, the examiner has interpreted PLC as “programmable logic controller” as such terminology would be a common term of art.  Thus, in line 4, “a PLC board,” is interpreted as “a programmable logic controller (PLC) board,”
Applicant’s recite both the term “PLC BUS” and “PLC Bus” on lines 8 and 21 for example.  It is believed that these terms refer to the same element and for examination purposes, “PLC BUS” is interpreted as “PLC Bus” for consistency purposes.
The claim does not define what GPS stands for in line 11.  Based on the specification, the examiner is interpreting line 11 of the claim “a first GPS receiver,” as “a first Global Positioning System (GPS) receiver,”
The claim does not define what RTK stands for in line 12.  Based on the specification, the examiner is interpreting line 12 of the claim “an RTK…” as “a real time kinematics (RTK)…”
On line 37, “calculate” should be corrected to “calculated”
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2020/0396912 to Stouffer et al teaches controlling a center pivot irrigation system based on determining deflection using GPS and/or real-time kinematics [abstract, 0030, 0049].
US Pat No 9392754 to Summers et al teaches controlling the drive wheels in an irrigation system to reduce the stress of the span of the irrigation system [col. 2 lines 46-67].
US Pat No 5947393 to Unruh teaches adjusting the drive wheels of a last regular drive tower in a central pivot irrigation system based on detecting deflection [cols. 4-5 lines 61-24].
The prior art of record does not teach or suggest either alone or in combination, the deflection calculation and signaling between the individual modules and units as detailed in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        5/17/22